2022 IL App (1st) 192189-U
                                                                               FIFTH DIVISION
                                                                                MARCH 4, 2022


                                         No. 1-19-2189

NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
limited circumstances allowed under Rule 23(e)(1).
______________________________________________________________________________

                                    IN THE
                        APPELLATE COURT OF ILLINOIS
                           FIRST JUDICIAL DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE OF ILLINOIS,      )     Appeal from the
                                          )     Circuit Court of
      Plaintiff-Appellee,                 )     Cook County.
                                          )
 v.                                       )     No. 14 CR 02252 (01)
                                          )
BRANDON VEGA,                             )     Honorable
                                          )     William B. Raines,
      Defendant-Appellant.                )     Judge Presiding.
_____________________________________________________________________________

       JUSTICE CUNNINGHAM delivered the judgment of the court.
       Justices Hoffman and Connors concurred in the judgment.

                                            ORDER

¶1     Held: The trial court’s judgment summarily dismissing the defendant’s postconviction
             petition is vacated and the case is remanded to the trial court for further
             proceedings.

¶2     The defendant-appellant, Brandon Vega, filed a pro se postconviction petition in the circuit

court of Cook County, alleging that his 61-year sentence for two counts of attempted first degree

murder is unconstitutional. The circuit court summarily dismissed the defendant’s postconviction

petition and the defendant now appeals. For the reasons that follow, we vacate the judgment of the

circuit court of Cook County and remand the case for further postconviction proceedings.
No. 1-19-2189



¶3                                        BACKGROUND

¶4       In 2016, the defendant was convicted of two counts of attempted first degree murder and

sentenced to a total of 61 years’ imprisonment. He was 18 years old at the time of the offense. For

a full recitation of facts leading up to the defendant’s conviction and sentence, see People v. Vega,

2018 IL App (1st) 160619.

¶5     On direct appeal, the defendant alleged, inter alia, that his 61-year sentence was

unconstitutional because it is a de facto life sentence that was imposed without proper

consideration of his youth and its attendant characteristics pursuant to Miller v. Alabama, 567 U.S.

460 (2012). Id. ¶ 48. In rejecting the defendant’s argument, this court noted that the defendant had

not raised his constitutional challenge in the trial court, and so there was no evidentiary hearing to

determine whether the tenets of Miller applied to him. Id. ¶ 57. Consequently, we found that the

record was “insufficient to consider the defendant’s constitutional challenges.” Id. In declining to

remand the case to the trial court for an evidentiary hearing, we held that the defendant’s

constitutional claims would be “more appropriately raised in a postconviction petition.” Id. ¶ 58.

Thus, we affirmed his conviction and sentence. Id. ¶¶ 46, 70.

¶6     On June 26, 2019, the defendant filed a pro se postconviction petition, which is the subject

of this appeal. The petition alleged that, because the defendant was 18 years old at the time of his

offense, his 61-year sentence is unconstitutional pursuant to both the eighth amendment of the

United States Constitution (U.S. Const., amend. VIII) and the proportionate penalties clause of the

Illinois Constitution (Ill. Const. 1970, art. I, § 11). The defendant’s petition asserted that in

accordance with Miller and its progeny, including recent case law discussing the science of brain



                                                -2-
No. 1-19-2189


development in young adults, he is entitled to the Miller protections; and without their application,

his sentence is unconstitutional.

¶7     In support of his argument, the defendant provided the following details regarding his

childhood and background:

                       “[The defendant’s] mother was not involved in his life growing up. Instead,

                [the defendant] was raised by his father, who had a drug problem and often left [the

                defendant] unsupervised. [The defendant] sometimes went to his aunt’s house, but

                was bullied by his older cousins and spent much of his time in the streets.

                       [The defendant] joined a gang, the Maniac Latin Disciples, at age 12, and

                left school after eighth grade. [The defendant] also started drinking alcohol at that

                age, and drank a large amount of alcohol almost every day. He passed out and had

                to have his stomach pumped a couple of times when he was a teenager. His co-

                defendant Jacqueline Mendoza testified at her trial that [the defendant] drank a lot,

                got ‘out of control’ when he drank, and was drunk on the night of this incident.

                [The defendant] also used marijuana nearly every day since age 12, and

                occasionally used cocaine and LSD.

                                                 ***

                       About three years before this trial [sic], [the defendant’s] father had an

                accident that left him paralyzed below the neck. [The defendant] learned how to

                take care of his father, helping him with personal hygiene as well as his

                rehabilitation.”




                                                -3-
No. 1-19-2189


The defendant attached, to the petition, an affidavit from his cousin, Daisy Maldonado, which

attested that the defendant grew up in a “violent, unstable, and harsh environment” and confirmed

the details provided by the defendant. He also attached certificates he had earned, during his

incarceration, in two different disciplines. The defendant argued that the trial court did not consider

his youth and its attendant characteristics or his rehabilitative potential in sentencing him, and

therefore, his 61-year sentence is unconstitutional as applied to him.

¶8     On August 15, 2019, the trial court summarily dismissed the defendant’s postconviction

petition on the basis that it was frivolous and patently without merit. In its written order, the trial

court noted that the defendant relied upon “recent developments in the field of neuroscience

showing that the young adult brain is fundamentally different than that of a fully grown adult” and

then the court discussed the evolving case law surrounding the sentencing protections for juveniles

and young adults pursuant to Miller. The trial court also noted the importance of a factually

developed record for as-applied constitutional challenges, such as the defendant’s, and found the

record in this case to be insufficiently developed. In so finding, the trial court cited this court’s

decision in the defendant’s direct appeal, which found that the record was insufficiently developed

in order for this court to find the defendant’s sentence unconstitutional. The trial court further

found that the defendant’s petition did not provide any new facts that were not previously available

in the record. Thus, the trial court held that the defendant’s postconviction petition could not

survive the first stage of proceedings. This appeal followed.

¶9                                       ANALYSIS

¶ 10   Initially, this court entered an order in this case ruling that we lacked jurisdiction to

consider the defendant’s appeal because he failed to file a timely notice of appeal in accordance


                                                 -4-
No. 1-19-2189


with Illinois Supreme Court Rules 606(b) and 373 (eff. July 1, 2017). The defendant petitioned the

Illinois Supreme Court to exercise its supervisory power to allow this court to consider his appeal

notwithstanding his failure to comply with Rules 606(b) and 373. Subsequently, our supreme court

issued a supervisory order directing us to vacate our judgment in which we found that we lacked

jurisdiction. Thus, we now consider the merits of this appeal.

¶ 11   The defendant presents the following issue for our review: whether the trial court erred in

summarily dismissing his postconviction petition. He argues that the factual allegations in his

petition made an arguable claim that his 61-year sentence is unconstitutional, as applied to him.

The defendant claims that his petition should advance to second-stage proceedings.

¶ 12   The Post-Conviction Hearing Act provides a procedural mechanism through which a

criminal defendant can assert that his constitutional rights were substantially violated in his

original trial or sentencing hearing. 725 ILCS 5/122-1 (West 2018); People v. Pitsonbarger, 205

Ill. 2d 444, 455 (2002). A postconviction proceeding contains three distinct stages. People v.

Gallano, 2019 IL App (1st) 160570, ¶ 22. The trial court may dismiss a petition during the first

stage if it determines that the petition is frivolous or patently without merit. Id. As most

postconviction petitions are drafted by pro se defendants, the threshold for a petition to survive the

first stage of proceedings is low. People v. Allen, 2015 IL 113135, ¶ 24. We review de novo a trial

court’s first-stage dismissal of a postconviction petition. People v. Shipp, 2015 IL App (2d)

131309, ¶ 7.

¶ 13   The basis for the defendant’s postconviction petition in this case is that his 61-year sentence

is unconstitutional pursuant to both the eighth amendment of the United States Constitution and

the proportionate penalties clause of the Illinois Constitution. His argument is premised upon


                                                -5-
No. 1-19-2189


recent case law governing the sentencing of juveniles and young adult offenders, which is an

evolving area of law. The United States Supreme Court in Miller held that mandatory life sentences

without the possibility of parole, imposed upon juvenile defendants (those who are under 18 years

old), are unconstitutional under the eighth amendment of the United States Constitution because

such sentences prevent the trial court from considering the mitigating qualities of youth, such as

the defendant’s age, background, and mental and emotional development. Miller, 567 U.S. at 476,

489.

¶ 14    The Illinois Supreme Court has interpreted Miller in a manner applicable to juvenile

defendants convicted and sentenced under Illinois law. Under that interpretation, our supreme

court has determined that a life sentence, whether natural or de facto, whether mandatory or

discretionary, is unconstitutional for juveniles where the trial court did not consider the mitigating

qualities of youth described in Miller. People v. Reyes, 2016 IL 119271, ¶ 9 (“sentencing a juvenile

offender to a mandatory term of years that is the functional equivalent of life without the possibility

of parole constitutes cruel and unusual punishment in violation of the eighth amendment”); People

v. Holman, 2017 IL 120655, ¶ 40 (life sentences, whether mandatory or discretionary, for juvenile

defendants are disproportionate and violate the eighth amendment, unless the trial court considers

the defendant’s youth and its attendant characteristics). And in People v. Buffer, 2019 IL 122327,

our supreme court drew the line at 40 years in order for a prison term to be considered a de facto

life sentence. Id. ¶ 40.

¶ 15    In light of Miller and new sentencing protections for juveniles, the Illinois Supreme Court

opened the door for young adult offenders (those between the ages of 18 and 20) to demonstrate

that their own specific characteristics at the time of their offense were so like those of a juvenile


                                                 -6-
No. 1-19-2189


that the imposition of a life sentence, absent the safeguards established in Miller, violates the

proportionate penalties clause of the Illinois Constitution. People v. Daniels, 2020 IL App (1st)

171738, ¶ 25; see People v. Thompson, 2015 IL 118151, ¶ 44 (the 19-year-old defendant could not

challenge his sentence as unconstitutional as applied to him pursuant to Miller for the first time on

direct appeal but was “not necessarily foreclosed” from asserting the claim in postconviction

proceedings). In People v. Harris, 2018 IL 121932, the Illinois Supreme Court reversed this court’s

holding that the 18-year-old defendant’s sentence of 76 years violated the proportionate penalties

clause of the Illinois Constitution. Id. ¶ 40. The court explained, however, that the defendant did

not raise his as-applied constitutional challenge in the trial court, which meant that the trial court

did not hold an evidentiary hearing on the constitutional claim and therefore did not make any

findings of fact on the defendant’s specific circumstances. Id. Our supreme court reasoned that, in

turn, this court “held [the] defendant’s sentence violated the Illinois Constitution without a

developed evidentiary record on the as-applied *** challenge.” Id. In so ruling, the supreme court

set in motion a method for young adult offenders to demonstrate, through an adequate factual

record, that the tenets of Miller apply to them. Daniels, 2020 IL App (1st) 171738, ¶ 25. Notably,

Illinois courts consider the sentencing claims of young adult offenders under the proportionate

penalties clause of the Illinois Constitution rather than the eighth amendment of the United States

Constitution. People v. Franklin, 2020 IL App (1st) 171628, ¶ 51.

¶ 16   Since our supreme court has opened the door for the Miller tenets to apply to young adult

offenders in sentencing, this court has remanded numerous cases for further postconviction

proceedings where the defendants, between the ages of 18 and 20, have yet to have the opportunity

to ask a court to consider whether they were more akin to juveniles than adults at the time of their


                                                -7-
No. 1-19-2189


offenses. See Franklin, 2020 IL App (1st) 171628, ¶ 63 (noting the recent trend in treating

offenders under 21 years old differently than adults in remanding the 18-year-old defendant’s

postconviction petition for further proceedings); Daniels, 2020 IL App (1st) 171738, ¶ 34

(remanding for further postconviction proceedings on the 18-year-old defendant’s petition because

the law has continued to trend in the direction of increased protections for youthful offenders);

People v. Ross, 2020 IL App (1st) 171202, ¶ 27 (ordering further proceedings on the 19-year-old

defendant’s petition to allow the trial court to determine whether the defendant’s individual

characteristics at the time of the offense rendered him functionally younger than 19 years old); and

People v. Bland, 2020 IL App (3d) 170705, ¶ 14 (held that the defendant, who was 19 years old at

the time of his offense, pled enough facts to warrant further proceedings on his claim that Miller

applies to him where he had been diagnosed with an antisocial personality disorder and exhibited

symptoms similar to characteristics of juveniles).

¶ 17   The instant case, where the defendant was 18 years old at the time of his offense, is

analogous to the body of recent cases on this subject. Importantly, the defendant explicitly pled,

in his petition, details about his troubled childhood, including abuse and neglect; his substance

abuse; and his lack of education. He also referenced the budding science surrounding young adult

brains and pled facts demonstrating his potential for rehabilitation, with supporting documentation.

All of those details have a potential bearing on the trial court’s evaluation of the defendant’s

emotional and mental development and are therefore sufficient to warrant further proceedings in

the trial court under current Illinois law. “Because most petitions are drafted at [the first] stage by

defendants with little legal knowledge or training, this court views the threshold

for survival as low.” People v. Tate, 2012 IL 112214, ¶ 9. See also, People v. Evans, 2021 IL App


                                                 -8-
No. 1-19-2189


(1st) 172809, ¶ 19 (at the pleading stage, the defendant is not required to prove anything, he only

needs to plead some facts justifying further proceedings).

¶ 18   During the pendency of this appeal, the defendant filed a motion to cite additional

authority, People v. House, 2021 IL 125124, which we consider and resolve within the context of

our ruling on appeal. We now grant that motion and consider House in our analysis. In House, our

supreme court confirmed that an evidentiary hearing, where the record is fully developed, is needed

for a reviewing court to find that a young adult offender’s sentence violates the proportionate

penalties clause of the Illinois Constitution as applied to him. Id. ¶ 31. This is because, “by

definition, as-applied constitutional challenges are dependent on the specific facts and

circumstances of the challenging party.” Id. ¶ 27.

¶ 19   As the trial court did not have an opportunity to consider the facts, which the defendant has

now put before us, nor did it have the opportunity to hold an evidentiary hearing in this case, we

cannot yet determine whether the defendant’s sentence is unconstitutional. However, we do find

that the defendant adequately pled sufficient facts to advance his petition to second-stage

postconviction proceedings. If the defendant’s petition survives second-stage postconviction

proceedings, the petition shall advance to the third-stage, where the trial court shall conduct an

evidentiary hearing. Tate, 2012 IL 112214, ¶ 10. Such an evidentiary hearing will allow the trial

court to determine, based on a fully developed record, whether the defendant’s individual

characteristics at the time of his offense rendered him functionally younger than 18 years old, and

consequently, whether his 61-year sentence is unconstitutional pursuant to the Illinois Constitution

as applied to him. See Ruiz, 2020 IL App (1st) 163145, ¶¶ 54-55 (when a young adult raises claims

that the Miller line of cases applies to him, he must first plead, and ultimately prove, that his


                                               -9-
No. 1-19-2189


individual characteristics render him functionally younger than his stated age, such that the

application of Miller is required).

¶ 20   The State argues that all of the facts alleged in the defendant’s petition were already

available for the trial court to consider during his sentencing hearing, and so he cannot now simply

point to those same facts to invoke Miller. However, there is a distinction between facts regarding

the defendant’s youth and background being available for the trial court’s consideration as

mitigating factors and those same facts being considered by the trial court for the purposes of a

Miller analysis. See People v. Morris, 2017 IL App (1st) 141117, ¶ 32 (although the trial court

commented on the defendant’s youth and upbringing and acknowledged that it read the defendant’s

PSI, this court did not find those observations “to be [] equivalent to a full consideration of those

special characteristics contained within the PSI report”). This is especially true since the defendant

was not a juvenile and so there was never an evidentiary hearing to determine if the tenets of Miller

even applied to him. To accept the State’s argument would be to put the cart before the horse. See

Ross, 2020 IL App (1st) 171202, ¶ 27 (the first step is for the young adult offender to prove that

Miller and its progeny apply to him; then the trial court goes on to consider whether the original

sentencing hearing complied with Miller). Accordingly, it is premature to determine whether the

defendant’s original sentencing hearing complied with Miller.

¶ 21   In sum, at this stage, the merits of the defendant’s claim that his 61-year sentence violates

the proportionate penalties clause of the Illinois Constitution as it applies to him, cannot be

determined. Nonetheless, the facts pled in the defendant’s postconviction petition warrant further

proceedings in order to make a determination. It is important to establish, however, that the

defendant’s claim pursuant to the eighth amendment of the United States Constitution does not


                                                - 10 -
No. 1-19-2189


have merit within the context of this case, as the law has drawn the line at 18 years old for a

defendant to seek relief under the eighth amendment of the United States Constitution in the

manner that the defendant is attempting to do here. See Franklin, 2020 IL App (1st) 171628, ¶ 51

(“federal cases have generally drawn a line at 18 years of age [citation] and *** the proportionate

penalties clause offers a broader path to the same types of relief”); see also, People v. Patterson,

2014 IL 115102, ¶ 110; People v. Lusby, 2020 IL 124046, ¶ 33. While the defendant’s claim

pursuant to the eighth amendment of the United States Constitution is meritless (see People v.

Harris, 2018 Il 121932, ¶ 61), his entire petition shall nevertheless advance to the second stage of

proceedings since we found that his claim pursuant to the proportionate penalties clause of the

Illinois Constitution warrants further proceedings. In so doing, we follow the established principle

that, “[i]f a single claim in a multiple-claim postconviction petition survives the summary

dismissal stage of proceedings under the Post–Conviction Hearing Act, then the entire petition

must be docketed for second-stage proceedings regardless of the merits of the remaining claims in

the petition.” People v. Romero, 2015 IL App (1st) 140205, ¶ 27. Thus, we remand the case to the

trial court for second-stage proceedings. Additionally, we order the appointment of counsel to

represent the defendant upon remand to the trial court.

¶ 22                                     CONCLUSION

¶ 23   For the foregoing reasons, we vacate the judgment of the circuit court of Cook County and

remand the case to that court for further proceedings consistent with this order.

¶ 24   Vacated and remanded.




                                               - 11 -